UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 28, 2015 FS BANCORP, INC. (Exact name of registrant as specified in its charter) Washington 001-35589 45-4585178 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6920 220th Street SW, Suite 200, Mountlake Terrace, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(425) 771-5299 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On October 28, 2015, FS Bancorp, Inc., the parent corporation of 1st Security Bank of Washington, issued its earnings release for the quarter ended September 30, 2015.A copy of the news release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d) Exhibits The following exhibit is being filed herewith and this list shall constitute the exhibit index: 99.1Press release of FS Bancorp, Inc. dated October 28, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: October 28, 2015 FS BANCORP, INC. /s/ Matthew D. Mullet Matthew D. Mullet Chief Financial Officer (Principal Financial and Accounting Officer)
